Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, made and entered into this 17th day of July, 2003, by and
between JohnsonDiversey, Inc., a Delaware corporation (“JDI”) and Thomas
Gartland (“Employee”).

 

In consideration of the mutual promises and agreements set forth below, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

ARTICLE I

 

Employment

 

1.1 Position and Responsibilities. During the period of this Agreement and
subject to the terms and conditions hereof, the Employee agrees to serve as
Corporate Senior Vice President (President North America), or such other officer
position as Employee may be assigned to by the President/CEO or Chairman, and to
be responsible for the typical management responsibilities expected of an
officer holding such position and such other responsibilities consistent with
such position as may be assigned to the Employee from time to time by the
President/CEO or Chairman.

 

1.2 Place of Employment. Employee’s initial principal place of employment shall
be 1326 Willow Road, Sturtevant, Wisconsin.

 

1.3 Duties. During the Period of Employment, the Employee shall devote all of
his business time, attention and skill to the business and affairs of the
Company and its subsidiaries, except, so long as such activities do not
unreasonably interfere with the business of the Company or diminish the
Employee’s obligations under the Agreement, that Employee may (i) participate in
the affairs of any governmental, educational or other charitable institution, or
engage in professional speaking and writing activities, or (ii) serve as a
member of the board of directors of other corporations, and in either case, the
Employee shall be entitled to retain all fees, royalties and other compensation
derived from such activities in addition to the compensation and other benefits
payable to him under this Agreement; and provided further, that the Employee may
invest his personal or family funds in any form or manner he may choose that
will not require any services on his part in the operation of or the affairs of
the entities in which such investments are made. The Employee will perform
faithfully the duties consistent with his position and which may be assigned to
him from time to time by the President/CEO or Chairman.

 

ARTICLE II

 

Term and Termination

 

2.1 Term. Employee’s employment under this Agreement shall commence on May 30,
2003, shall be at will, and may be terminated by formal or informal action of
the Chairman or President/CEO at any time for any reason not prohibited by law.

 

2.2 Termination without Cause. If Employee’s employment shall be terminated
without cause, as defined in Section 2.3 below, Employee shall, in addition to
any other compensation and benefits provided by JDI policies and benefit plans
then in effect and, so long as he complies with all provisions of the agreements
attached as Addenda A, B and C, receive (a) continuation of his base salary for
one year from the effective date of the employment termination; (b) a pro-rated
performance bonus for the fiscal year in which termination occurs, as described
in Section 3.2, which shall be payable at the time and in the manner in which
JDI normally pays such bonuses; and (c) reimbursement of expenses to which
Employee is entitled under Section 5.3.

 

E-1



--------------------------------------------------------------------------------

2.3 Resignation or Termination for Cause. If Employee should resign his
employment, or if the Chairman or President/CEO should terminate Employee’s
employment for cause, Employee shall not be entitled to any compensation or
remuneration other than such amounts and benefits as Employee is eligible to
receive under JDI’s then prevailing policies and benefit plans and as prescribed
by law. “Cause” means termination for any of the following reasons:

 

(a) Material breach of this Agreement.

 

(b) Failure to perform within the provisions of “This We Believe.”

 

(c) Willful misconduct, or willful violation of the law in the performance of
duties under this Agreement.

 

(d) Willful failure or refusal to follow reasonable, explicit, and lawful
instructions or directions from the Chairman or President/CEO concerning the
operation of JDI’s business.

 

(e) Conviction of a felony.

 

(f) Theft or misappropriation of funds or property of JDI, or commission of any
material act of dishonesty involving JDI, its employees, or business.

 

(g) Appropriating any corporate opportunity of JDI, unless the transaction was
approved in writing by the Chairman or President/CEO following full disclosure
of all pertinent details of the transaction.

 

(h) Breach of the fiduciary duty owed to JDI as an officer of JDI.

 

(i) Breach of any duty or obligation under the agreements attached as Addenda A,
B and C to this Agreement.

 

2.4 Death or Disability. Employee’s employment shall terminate automatically and
immediately upon Employee’s death, or upon the Chairman’s or President/CEO’s
written determination that Employee is unable, due to a disability, to continue
carrying out the duties and responsibilities of his position. For purposes of
this Agreement, “disability” means the inability of the Employee, due to a
physical or mental impairment, for 120 consecutive days to perform the essential
duties and functions contemplated by this Agreement with or without reasonable
accommodation. A determination of disability shall be made by an independent
physician selected by the Chairman or President/CEO who is deemed satisfactory
to the Employee, and Employee shall cooperate with the efforts to make such
determination. Notice of determination of disability shall be provided by the
Chairman or President/CEO in writing to Employee stating the facts and reasons
for such determination. Any such determination shall be conclusive and binding
on the parties. Nothing in this section, however, shall be deemed to alter JDI’s
duty to reasonably accommodate, if possible, any disability of Employee. Any
determination of disability under this Section is not intended to affect any
benefits to which employee may be entitled under any long-term disability
insurance policy provided by JDI or Employee with respect to employee, which
benefits shall be governed solely by the terms of any such insurance policy. If
employee’s employment is terminated under this section, Employee or his estate
shall be entitled to receive payments as described in Section 2.2 above.

 

E-2



--------------------------------------------------------------------------------

ARTICLE III

 

Compensation

 

3.1 Base Salary. The Company agrees to pay the Employee an initial base salary
(“Base Salary”) of $300,000. Such Base Salary shall be payable according to the
customary payroll practices of the Company. The Employee shall be considered for
an increase in Base Salary effective April 1 of each contract year.

 

3.2 Performance Bonus. The Employee shall be eligible to receive a Performance
Bonus in accordance with the terms of the Performance Bonus Objective Plan. The
Employee’s target bonus is 65% of fiscal year base salary. Depending on
achievement of objectives, this amount can range between 0% and 130% of the
target. The Performance Bonuses are paid after approval of the Board of
Directors of the Company at its Fall Board meeting.

 

3.3 Flexible Spending Account. Employee shall be entitled to an annual Flexible
Spending Account of $10,000 to be used for annual country club dues, financial
planning, tax advice/preparation and estate planning.

 

3.4 Benefits. Employee shall be entitled to participate in all benefit programs
which JDI from time to time may make available to other executive level
employees in the Employee’s assigned country for benefit purposes. Employee
shall have no vested rights in any such programs except as expressly provided
under the terms thereof. JDI expressly reserves the right in its sole discretion
to terminate or modify any such programs at any time and from time to time.

 

ARTICLE IV

 

Long Term Incentive Plan Operating Provisions

 

The following sets forth additional provisions regarding the Long Term Incentive
Plan:

 

4.1 Participation. Employee will be eligible to participate in the Commercial
Markets Holdco, Inc. Long Term Equity Incentive Plan, as amended from time to
time (the “LTIP”) in accordance with the terms of the LTIP and the provisions of
this Agreement. As provided in the LTIP, however, the awards granted pursuant to
the LTIP shall be in the sole discretion of the Board of Directors Compensation
Committee which administers the LTIP. The Provisions of the LTIP (including the
defined terms) are incorporated by reference in this Agreement.

 

4.2 Stock Options.

 

(a) Exercise and Vesting. Vested Options shall be exercisable for a 7-year
period from the date of grant. Options shall become vested four years from the
date of grant except to the extent vesting is accelerated by the Committee. If
Employee is terminated prior to the date he becomes vested as a result of
Termination for Cause or voluntary termination of employment (including
resignation), Employee will forfeit all options not yet vested. If Employee is
terminated due to death, Disability or Retirement, Employee shall become fully
vested in all options not yet vested. If Employee is terminated for other
reasons, the committee shall determine if options are forfeited. Notwithstanding
the provisions of Section 6.01(a) of the LTIP, all Vested Options must be
exercised within 90 days of Employee’s termination of employment; otherwise,
such Vested Options are forfeited.

 

(b) Exercise. Vested Options may be exercised by giving notice to the company of
the number of shares being exercised accompanied by full payment of the exercise
price in cash or such other form of payment as the committee shall permit.

 

E-3



--------------------------------------------------------------------------------

(c) Rights as a Stockholder. Employee will have no rights as stockholder with
respect to shares subject to Options unless and until they are exercised and
Company Shares are actually issued to the Employee.

 

(d) Non-Transferability of Options. Options are not transferable except by the
laws of descent and distribution on the death of the Employee.

 

4.3 Conflict. In the event the terms of this Agreement conflict with the terms
of the LTIP, the terms of this Agreement shall control over the terms of the
LTIP.

 

ARTICLE V

 

Miscellaneous

 

5.1 Entire Agreement. This Agreement sets forth the entire agreement between the
parties relating to the subject matter hereof and supersede all prior agreements
between the parties relating to the subject matter hereof.

 

5.2 Waiver of Breach. The waiver by a party of the breach of any provision of
this Agreement shall not be deemed a waiver by said party of any other or
subsequent breach.

 

5.3 Assignment. This Agreement shall not be assignable by JDI without the
written consent of Employee; provided, however, that if JDI shall merge or
consolidate with or into, transfer substantially all of its assets, including
goodwill, to another corporation or other form of business organization, this
Agreement shall be binding upon and shall inure to the benefit of the successor
corporation in such merger, consolidation or transfer. Employee may not assign,
pledge or encumber any interest in this Agreement or any part thereof without
the written consent of JDI.

 

5.4 Disputes. Any dispute or controversy arising from or relating to this
Agreement shall be submitted to and decided by binding arbitration in the State
of Wisconsin, USA. At the request of either JDI or Employee, arbitration
proceedings will be conducted in the utmost secrecy; in such case, all
documents, testimony and records shall be received, heard and maintained by the
arbitrator(s) in secrecy, available for inspection only by JDI or by the
Employee and by their respective attorneys and experts who shall agree, in
advance and in writing, to receive all such information in confidence and to
maintain such information in secrecy until such information shall be generally
known. The parties shall share all expenses of arbitration equally.

 

5.5 Limitation on Claims. Any claim or controversy otherwise arbitrable
hereunder shall be deemed waived, and no such claim or controversy shall be made
or raised, unless a request for arbitration thereof has been given as provided
below to the other party in writing not later than six months after the date on
which the facts giving rise to the claim or controversy first arose.

 

5.6 Notices. All notices, requests, demands or other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given to any party when delivered personally (by courier service or
otherwise), when delivered by telecopy or facsimile, by overnight courier, or
seven days after being mailed by first-class mail, postage prepaid and return
receipt requested in each case to the applicable addresses set forth below:

 

If to Employee:   

Mr. Thomas Gartland

(ADDRESS)

If to JDI:   

Ms. JoAnne Brandes

Sr. Vice President, Chief Administrative Officer,

General Counsel & Secretary

JohnsonDiversey, Inc.

    

8310 16th Street – MS 510

P.O. Box 902

Sturtevant, WI 53177-0902

 

E-4



--------------------------------------------------------------------------------

or to such other address as such party shall have designated by written notice
so given to each other party.

 

5.7 Amendment. This Agreement may be modified only in writing, signed by both of
the parties. Headings included in this Agreement are for convenience only and
are not intended to limit or expand the rights of the parties hereto.

 

5.8 Severability. If any provision of this Agreement is determined to be invalid
or unenforceable, then such invalidity or unenforceability shall have no effect
on the other provisions hereof, which shall remain valid, binding and
enforceable and in full force and effect, and such invalid or unenforceable
provision, shall be construed in a manner so as to give the maximum valid and
enforceable effect to the intent of the parties expressed therein.

 

5.9 Incorporation of Terms. The introductory language and recitals set forth
above, and Addenda A, B and C attached hereto, are incorporated by reference as
a part of this Agreement.

 

5.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Wisconsin, USA (regardless of
such State’s conflicts of law principles).

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day, month and year first above written.

 

JOHNSONDIVERSEY, INC. By:   /s/    JOANNE BRANDES          

--------------------------------------------------------------------------------

   

JoAnne Brandes, Senior Vice-President,
Chief Administrative Officer,
General Counsel & Secretary

  By:   /s/    THOMAS GARTLAND          

--------------------------------------------------------------------------------

    Thomas Gartland

 

E-5



--------------------------------------------------------------------------------

Addendum A

 

Employee is hereby granted the following pursuant to the JohnsonDiversey, Inc.
Long Term Equity Incentive Plan.

 

Stock Options

 

No. of Options: 1,200

 

Exercise Price: $115.07

 

Date of Grant: September 26, 2003

 

Date of Vesting: March 30, 2007

 

 

Employee Signature:       Date:      

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 

E-6



--------------------------------------------------------------------------------

ADDENDUM B

 

JOHNSONDIVERSEY, INC.

AGREEMENT TO RESPECT PROPRIETARY RIGHTS AND NONCOMPETE

 

Officer Level Employee

 

JohnsonDiversey, Inc. (“JohnsonDiversey”) and its predecessors, subsidiaries and
affiliates have prospered for many years by continuously developing new
products, services, markets, and industry knowledge. The ability to satisfy our
customers needs with products and services superior to our competitors is
critical to our success. JohnsonDiversey is committed to continuing this
heritage of strong research and development efforts. However, JohnsonDiversey is
also aware that competitors seek out JohnsonDiversey’s proprietary information
and seek to minimize the competitive advantages gained for the efforts of our
own employees.

 

JohnsonDiversey is committed to protecting its exclusive legal rights to use
proprietary information developed by its employees and agents as well as
proprietary information of its subsidiaries and affiliates. Failure to
vigorously assert these rights where appropriate would amount to a failure to
preserve our corporate assets for the benefit of our employees, related
companies, shareholders and their families. In addition, JohnsonDiversey
(including its subsidiaries and affiliates) has entered into agreements with
many third parties, such as customers, suppliers, licensors/licensees and
contractors (“Business Partners”), that require employees to protect the
proprietary and confidential information supplied by these entities.
JohnsonDiversey expects and requires that all employees will strictly adhere to
“Standards of Conduct”, as described below, in order to protect
JohnsonDiversey’s and its Business Partners’ proprietary rights. The Standards
of Conduct apply during employment with JohnsonDiversey and during specified
time periods following termination of employment.

 

Standard 1: Upon request by JohnsonDiversey, during employment and thereafter,
Officer will return all records or documents, including computer generated or
stored records, products, and other tangible items, as well as any and all
copies of any records or documents, containing, comprising, or relating to
JohnsonDiversey’s (including its subsidiaries, and affiliates) or business
Partners’ “Confidential Information” or “Trade Secrets” which Officer creates or
obtains at any time during Officer’s employment with JohnsonDiversey.

 

Standard 2: During the term of employment and for a two (2) year period
immediately following termination of employment for whatever reason, Officer
will neither appropriate, disclose, or transfer to, nor publish or use for any
reason any “Confidential Information” which Officer created or acquired during
the period of Officer’s employment except for disclosures or transfers to (a)
current JohnsonDiversey employees and JohnsonDiversey-authorized agents,
including those of the subsidiaries and affiliates of JohnsonDiversey, or (b)
JohnsonDiversey-authorized Business Partners, with a clear need to know for the
benefit of JohnsonDiversey. For the purposes of this Standard of Conduct,
“Confidential Information” means information pertaining to JohnsonDiversey
business activities (including its subsidiaries, and affiliates) which is not
generally known by JohnsonDiversey competitors or the public and does not
qualify as a “Trade Secret”. “Trade Secret” means information, including a
formula, pattern, compilation, program, device, method, technique or process to
which all of the following apply: 1. The information derives independent
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use or, 2. The information is the subject
of efforts to maintain its secrecy that are reasonable under the circumstances.

 

Standard 3: Officer understands that Officer may create or obtain information
qualifying as a “Trade Secret” as defined by Standard 2, such as a formula,
pattern, compilation, program, device, method, technique or process which has
economic value to JohnsonDiversey and is not readily ascertainable by competing
organizations. JohnsonDiversey has exclusive ownership rights to any such Trade
Secrets. So long as any such information retains its character as a legal Trade
Secret, Officer will neither

 

E-7



--------------------------------------------------------------------------------

appropriate, disclose, or transfer to, nor publish or use any such information
except for disclosures or transfers to (a) current JohnsonDiversey employees and
JohnsonDiversey-authorized agents, including those of the subsidiaries and
affiliates of JohnsonDiversey, or (b) JohnsonDiversey-authorized Business
Partners, with a clear need-to-know for the benefit of JohnsonDiversey.

 

Standard 4: Officer will not in any unauthorized manner appropriate, disclose,
transfer, publish, or use any “Confidential Information” or “Trade Secret”
information provided to JohnsonDiversey (including its subsidiaries, and
affiliates) by a Business Partner during the term specified in the agreement(s)
between the Business Partner and JohnsonDiversey (including its subsidiaries,
and affiliates). Officer may contact JohnsonDiversey’s Law Department to verify
the type of information characterized as confidential or trade secret by the
Business Partner and the time period covered by such an agreement as well as to
determine the specific restrictions placed on such information by such an
agreement.

 

Standard 5: During employment with JohnsonDiversey and for a two (2) year period
immediately following termination of employment, for whatever reason, Officer
will not indirectly, or by assisting others, recruit, solicit, hire, employ, or
endeavor to employ any JohnsonDiversey employee, including employees of
JohnsonDiversey’s subsidiaries and affiliates, with whom Officer had material
contact during Officer’s employment with JohnsonDiversey.

 

Standard 6: Among other things, an Officer receives access to a significant
amount of JohnsonDiversey business and technical Confidential Information and
Trade Secrets during employment with JohnsonDiversey. Those employees having
contact with customers of JohnsonDiversey additionally obtain valuable
information about their personnel, product needs, business plans, locations and
the like which is established and maintained at great expense. During employment
with JohnsonDiversey and for an eighteen (18) month period immediately following
termination of employment for whatever reason, Officer will not perform work or
services similar to those performed for JohnsonDiversey during Officer’s most
recent three (3) years of the term of employment as an employee of
JohnsonDiversey, directly or indirectly, as an owner, partner, shareholder
(except of 1% or less of any class of outstanding securities listed in any
national securities exchange or actively traded in an over-the-counter market),
employee, agent, advisor or consultant for either any active competitor of
JohnsonDiversey or for any supplier to an active competitor of JohnsonDiversey
in the market of, as applicable to Officer’s duties with JohnsonDiversey, (a)
involving polymer products of the type provided by JohnsonDiversey, or (b)
involving commercial/industrial maintenance products and services of the type
provided by JohnsonDiversey, its divisions, or by its subsidiary companies.
Those employees having substantial contact with JohnsonDiversey’s customers will
not for an eighteen (18) month period immediately following termination of
employment directly or indirectly, either individually or as an employee, agent,
partner, shareholder, consultant or in any other capacity, canvas, contact,
solicit or accept any customers of JohnsonDiversey with whom the Officer had
contact with or responsibility for on behalf of JohnsonDiversey during the most
recent three (3) years of the term of employment for the purpose of selling
products or services similar to or competitive with those offered or sold to
such customers on behalf of JohnsonDiversey during the term of Officer’s
employment by JohnsonDiversey.

 

Standard 7: All discoveries, improvements, ideas and developments
(“Developments”), trademarks and copyrights which Officer, alone or jointly with
others, conceives, makes or acquires during Officer’s employment with
JohnsonDiversey, whether during or after regular working hours, that are
directly or indirectly related to any business or activity in which
JohnsonDiversey is engaged at the time Officer conceives, makes, or acquires
such Developments, trademarks and copyrights are the exclusive property of
JohnsonDiversey. Any Officer rights to any legal interest in these Developments,
trademarks and copyrights are expressly assigned to JohnsonDiversey, and, as
applicable, shall be deemed to be “works for hire”. Furthermore, Officer agrees
to promptly disclose any and all such Developments, trademarks, and copyrights
and will execute and deliver to JohnsonDiversey any instruments JohnsonDiversey
requests to permit JohnsonDiversey to acquire, maintain or enforce any patents
covering such Developments, trademark registrations or copyrights in the united
States or foreign countries, all at JohnsonDiversey’s expense.

 

E-8



--------------------------------------------------------------------------------

Officer appreciates that JohnsonDiversey should not be compelled to use Company
financial resources to enforce the obligations contained in these Standards of
Conduct. Officer, therefore, agrees that should a court conclude that Officer
violated any obligation contained in these Standards of Conduct, JohnsonDiversey
(including subsidiaries, and affiliates) should recover from Officer all costs
incurred by JohnsonDiversey in enforcing the obligation or obtaining relief from
any such breach.

 

In the event JohnsonDiversey is compelled to take legal action to enforce the
terms of this Agreement, the initiation of such action shall toll the time
periods running under this Agreement and the tolling shall continue until a
final decision no longer subject to appeal is rendered.

 

JohnsonDiversey may at its sole discretion elect to have any dispute arising
under this Agreement decided by binding arbitration in order to protect the
confidentiality of its trade secrets. In that event, Officer will agree to
binding arbitration in accordance with the practices and procedures of the
American Arbitration Association or such similar rules, suitably modified, as
JohnsonDiversey may select.

 

These Standards of Conduct are not intended to unnecessarily or unreasonably
prevent Officer from obtaining other employment in a lawful profession, trade,
or business. The Standards of Conduct are also not intended to conflict with any
applicable legal standards. Officer is not prohibited from becoming employed by
a competing business so long as Officer observes the obligations set forth in
these Standards of Conduct.

 

Each Standard of Conduct constitutes an independent obligation and therefore the
existence of any claim or cause of action against JohnsonDiversey will not
constitute any defense to enforcement of these Standards of Conduct. If the
applicable law does not permit reformation since each Standard of Conduct is
fully separable and divisible, any provision deemed unenforceable shall be
separated and in no way diminish the validity and enforceability of the
remaining Standards of Conduct. JohnsonDiversey’s indulgence or failure to
enforce a particular breach of Officer’s responsibilities under this document
shall not be deemed to be a waiver of JohnsonDiversey’s rights to enforce a
subsequent breach of the same or a different type.

 

Should Officer have any questions regarding any standard, Officer should feel
free to communicate those questions to the Human Resources Department. By
signing this document, Officer acknowledges that Officer has received a copy of
it, that Officer understands and fully intends to comply with these Standards of
Conduct, and that Officer will provide a copy of this document to any potential
new employer prior to accepting a position with a new employer.

 

This Agreement and the rights and obligations therein may be assigned by
JohnsonDiversey to a successor in interest of the business of JohnsonDiversey
for which the Officer chooses to be employed and the terms of this Agreement
shall continue to apply for the benefit of all such successors in interest for
which the Officer chooses to be employed. Such assignment will not relieve the
Officer of his/her obligations to JohnsonDiversey and any other assigning
employer under this Agreement and those obligations shall continue to apply for
their full term as set forth in this Agreement.

 

The obligations contained in this Agreement should be governed by, construed and
enforced in accordance with the laws of the United States.

 

Officer acknowledges that this Agreement has been provided to Officer in a
language Officer fully understands. If this language is not English, then the
translation is a translation of the English version of this Agreement. Officer
agrees that the English version of this Agreement will be controlling in any and
all disputes or questions arising between JohnsonDiversey and Officer related to
this Agreement.

 

As a condition of continued employment, the compensation therefore, the grant of
Stock and Stock Options in Commercial Markets Holdco, Inc., the ability to
purchase shares in the future and such other compensation benefits uniquely
available to Officers of JohnsonDiversey, Officer agrees to faithfully comply
with the Standards of Conduct and other terms contained in this document.

 

E-9



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

WITNESS

  

--------------------------------------------------------------------------------

OFFICER SIGNATURE

--------------------------------------------------------------------------------

PRINTED NAME OF WITNESS

  

--------------------------------------------------------------------------------

PRINTED NAME OF OFFICER

--------------------------------------------------------------------------------

DATE

  

--------------------------------------------------------------------------------

DATE

 

E-10